                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 VERNA WALTERS AND                                        CIVIL ACTION
 GLENN TAPLIN
 VERSUS                                                   NO: 18-6543
 PINNACLE                                                 SECTION: "S" (2)
 ENTERTAINMENT, INC. AND
 HAROLD ROWLAND


                             ORDER AND REASONS

      IT IS HEREBY ORDERED that plaintiffs' Motion to Remand (Rec. Doc.

8) is hereby DENIED.

      Before the court is plaintiffs' motion to remand, which is before the court on

briefs without oral argument. In their motion, plaintiffs, citizens of California, seek

remand to state court based on their contention that defendant, Harold Rowland, is

a citizen of Louisiana and therefore diversity is lacking. Defendants opposed,

arguing that Rowland was fraudulently joined to defeat diversity. Subsequent to

the filing of the motion, Harold Rowland was dismissed with prejudice from this

suit. Rec. Doc. 14. The remaining defendants are Pinnacle Entertainment, a

Delaware corporation with its principal place of business in Nevada, and Louisiana
I-Gaming (doing business as Boomtown Casino New Orleans).

      Louisiana I-Gaming is a Louisiana partnership in commendam comprised of

two partners, Boomtown, L.L.C., a Delaware limited liability company whose sole

member is Pinnacle MLS, L.L.C., and Pinnacle MLS, L.L.C., a Delaware limited

liability company whose sole member is Pinnacle Entertainment, Inc. For diversity

purposes, a limited partnership is a citizen of each state in which its partners hold

citizenship. Carden v. Arkoma Associates, 494 U.S. 185 (1990). This rule applies

to Louisiana partnerships in commendam. Newport Ltd. v. Sears, Roebuck & Co.,

941 F.2d 302, 307 (5th Cir.1991). Thus, for purposes of determining diversity in

this case, Louisiana I-Gaming is also considered a Delaware citizen.

      Title 28 U.S.C. § 1332(a)(1) provides: "The district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between . . .

citizens of different States[.]" In addition, "for purposes of determining the

existence of diversity jurisdiction, the citizenship of the parties is to be determined

with reference to the facts as they existed at the time of filing." Grupo Dataflux v.

Atlas Glob. Grp., L.P., 541 U.S. 567, 569–70 (2004).

      The record in this matter reflects that at the time of filing, notwithstanding

                                           2
Rowland's Louisiana citizenship, plaintiffs (California) and defendants (Delaware,

Nevada, Louisiana) were citizens of different states. Whether or not Rowland is a

citizen of Louisiana or was joined improperly is of irrelevant, because in any event,

his citizenship is diverse from plaintiffs, as is that of the remaining defendants.1

Moreover, plaintiffs' petition alleges damages in excess of $75,000. Thus, pursuant

to 28 U.S.C. § 1332(a)(1), diversity jurisdiction is present. Accordingly,

       IT IS HEREBY ORDERED that plaintiffs' Motion to Remand is hereby

DENIED.



       New Orleans, Louisiana, this _____
                                     17th day of October, 2018.



                     ____________________________________
                          MARY ANN VIAL LEMMON
                      UNITED STATES DISTRICT JUDGE




       1
        Even if Rowland's Louisiana citizenship had been an impediment to diversity, his
dismissal cured any lack of diversity. See Jefferson v. Certain Underwriters At Lloyd's London,
658 F. App'x 738, 741 (5th Cir. 2016),(citing Newman–Green, Inc. v. Alfonzo–Larrain, 490 U.S.
826 (1989); Caterpillar Inc. v. Lewis, 519 U.S. 61, 64 (1996).

                                               3
